Exhibit 99.1 YEAR DEVELOPED OR LEASABLE AREA PERCENT LEASED MAJOR LEASES LOCATION PORTFOLIO ACQUIRED (SQ.FT.) TENANT NAME GLA TENANT NAME GLA TENANT NAME GLA ALABAMA HOOVER 140,358 80.9 PETCO 15,000 DOLLAR TREE 10,000 SHOE CARNIVAL 10,000 ALASKA ANCHORAGE 162,793 85.5 MICHAELS 25,937 BED BATH & BEYOND 25,000 PETCO 18,000 KENAI OJV 146,759 100.0 HOME DEPOT 146,759 ARIZONA GLENDALE KIR 221,388 91.1 FLOOR & DECOR 75,000 SALON BOUTIQUE 11,000 GLENDALE 169,257 100.0 WALMART 81,535 MOR FURNITURE FOR LESS 40,000 MICHAELS 17,500 MARANA OJV 191,008 100.0 LOWE'S HOME CENTER 191,008 MESA 227,627 100.0 SPORTS AUTHORITY 51,154 MEGA FURNITURE 41,750 PETSMART 25,339 MESA 1,082,180 94.2 WALMART 208,000 BASS PRO SHOPS OUTDOOR WORLD 170,000 HOME DEPOT 102,589 MESA 79,790 98.2 MOR FURNITURE FOR LESS 33,234 MICHAELS 25,520 - PEORIA 167,862 97.5 MP ARROWHEAD 53,984 JO-ANN FABRICS 40,734 ROSS DRESS FOR LESS 23,984 PHOENIX 228,071 96.0 BURLINGTON COAT FACTORY 98,054 MICHAELS 23,190 GUITAR CENTER 20,293 PHOENIX 153,180 78.8 HOME DEPOT 107,724 PHOENIX 229,707 93.5 COSTCO 141,659 DD'S DISCOUNTS 21,406 PHOENIX 131,621 95.7 SAFEWAY 62,573 TRADER JOE'S 11,145 PHOENIX 70,428 92.8 SAFEWAY (6) 42,504 PHOENIX PRU 94,379 85.9 ROSS DRESS FOR LESS 29,765 DOLLAR TREE 11,450 PHOENIX 184,329 100.0 WALMART 110,627 MICHAELS 25,666 SUN CITY 62,559 89.6 CVS 24,519 TEMPE 62,285 100.0 WHOLE FOODS MARKET 32,306 TUCSON OJV 190,174 100.0 LOWE'S HOME CENTER 190,174 CALIFORNIA ALHAMBRA 195,455 100.0 COSTCO 116,560 COSTCO 40,459 JO-ANN FABRICS 13,454 ANAHEIM 15,396 100.0 NORTHGATE GONZALEZ MARKETS 15,396 ANAHEIM PRU 347,236 92.2 FOREVER 21 80,000 EL SUPER 54,087 SMART & FINAL 30,000 ANAHEIM (5) PRU 159,573 93.5 RALPHS 45,000 RITE AID 18,235 99 CENT DISCOUNT 12,200 ANAHEIM PRU 105,338 100.0 STATER BROTHERS 37,440 BELLFLOWER BIG 113,233 98.7 STATER BROTHERS 64,039 PLANET FITNESS 29,025 CARLSBAD BIG 160,928 92.6 MARSHALLS 27,000 DOLLAR TREE 16,610 KIDS R US 15,062 CARMICHAEL 213,721 83.7 HOME DEPOT 110,861 WALMART 44,257 CHICO 264,335 98.6 EVANS FURNITURE GALLERIES 57,635 FOOD MAXX 54,239 BED BATH & BEYOND 25,002 CHICO BLS 69,812 92.9 RALEY'S 62,098 CHINO PRU 339,001 86.7 LA CURACAO 104,465 ROSS DRESS FOR LESS 30,730 DD'S DISCOUNTS 25,000 CHINO PRU 168,264 96.3 DOLLAR TREE 25,060 PETSMART 24,225 RITE AID 21,440 CHINO HILLS 73,352 90.0 STATER BROTHERS 43,235 CHULA VISTA 356,335 100.0 COSTCO 154,569 WALMART 153,578 PETCO 13,200 COLMA BLS 228,465 97.1 MARSHALLS 32,000 NORDSTROM RACK 30,809 BED BATH & BEYOND 30,644 CORONA 491,898 95.9 COSTCO 114,112 HOME DEPOT 100,000 UFC GYMS 45,000 CORONA 148,805 97.0 VONS 55,650 PETSMART 24,515 ANNA'S LINENS 15,120 COVINA KIR 278,562 90.6 LOWE'S HOME CENTER 111,348 STAPLES 25,632 SKYZONE 25,608 CUPERTINO (5) 107,969 88.1 99 RANCH MARKET 29,657 DALY CITY 614,026 95.8 HOME DEPOT 109,000 SAFEWAY 57,817 BURLINGTON COAT FACTORY 55,000 DUBLIN PRU 155,070 100.0 ORCHARD SUPPLY HARDWARE 35,829 MARSHALLS 32,000 ROSS DRESS FOR LESS 31,060 EL CAJON OJV 128,343 100.0 KOHL'S 94,926 MICHAELS 28,417 EL CAJON CPP 98,396 92.8 RITE AID 27,642 ROSS DRESS FOR LESS 24,000 PETCO 10,000 ELK GROVE PRU 89,164 100.0 BEL AIR MARKET 56,435 ENCINITAS PRU 118,804 100.0 KOHL'S 58,004 TOTAL WOMAN GYM AND ATMOSPHERE 13,000 ESCONDIDO PRU 231,157 78.3 LA FITNESS 40,000 VONS 40,000 CVS 22,880 FAIR OAKS PRU 98,625 95.4 RALEY'S 59,231 FOLSOM OJV 108,255 100.0 KOHL'S 108,255 FREMONT PRU 504,666 89.4 SAFEWAY 54,741 BED BATH & BEYOND 39,830 MARSHALLS 30,028 FREMONT PRU 131,239 96.2 SAVE MART 48,000 CVS 24,437 BALLY TOTAL FITNESS 24,145 FRESNO 121,107 100.0 BED BATH & BEYOND 36,725 SPROUTS FARMERS MARKET 35,747 ROSS DRESS FOR LESS 30,187 FULLERTON BIG 269,291 92.7 TOYS R US/BABIES/CHUCK E.CHEES 66,960 AMC THEATERS 42,963 AMC THEATERS 31,690 GARDENA PRU 65,987 100.0 99 RANCH MARKET 22,000 RITE AID 19,300 GRANITE BAY PRU 140,240 91.1 RALEY'S 60,114 GRASS VALLEY PRU 216,683 89.9 RALEY'S 60,114 JCPENNEY 37,259 SOUTH YUBA CLUB 12,567 HACIENDA HEIGHTS OJV 135,012 98.0 VIVO DANCESPORT CENTER 12,000 DAISO JAPAN 10,000 HAYWARD PRU 80,911 84.4 99 CENTS ONLY STORES 29,300 BIG LOTS 23,334 HUNTINGTON BEACH PRU 148,805 86.7 VONS 40,800 CVS 20,120 JACKSON 67,665 100.0 RALEY'S 62,625 LA MIRADA 264,513 78.4 U.S. POSTAL SERVICE 26,577 MOVIES 7 DOLLAR THEATRE 24,900 CVS 22,268 LA VERNE BIG 226,872 93.4 TARGET 114,732 MARSHALLS 27,764 STAPLES 15,661 LAGUNA HILLS OJV 160,000 100.0 MACY'S 160,000 LINCOLN BLS 119,559 91.9 SAFEWAY 55,342 CVS 23,077 LIVERMORE PRU 104,244 88.7 ROSS DRESS FOR LESS 24,000 RICHARD CRAFTS 12,061 BIG 5 SPORTING GOODS 10,000 LOS ANGELES 165,195 93.8 RALPHS/FOOD 4 LESS 38,950 FACTORY 2-U 22,224 RITE AID 18,160 LOS ANGELES PRU 169,653 100.0 KMART 82,504 SUPERIOR MARKETS 34,420 CVS 25,487 MANTECA BIG 96,393 96.9 SAFEWAY 58,090 BIG 5 SPORTING GOODS 10,000 MODESTO PRU 214,389 56.3 RALEY'S (6) 49,800 PLANET FITNESS 23,240 MONTEBELLO KIR 251,489 97.9 SEARS 105,000 TOYS R US/BABIES R US 46,270 AMC THEATERS 39,263 MORAGA BIG 164,000 89.9 TJ MAXX 31,133 CVS 25,844 U.S. POSTAL SERVICE 14,380 MORGAN HILL OJV 103,362 100.0 HOME DEPOT 103,362 NAPA 349,530 100.0 TARGET 116,000 HOME DEPOT 100,238 RALEY'S 60,890 NORTHRIDGE 158,645 75.4 DSW SHOE WAREHOUSE 43,000 SUPER KING MARKET 39,348 - NOVATO 133,745 97.9 SAFEWAY 51,199 RITE AID 24,769 DOLLAR TREE 15,708 OCEANSIDE PRU 351,098 96.9 SEARS OUTLET 38,902 ROSS DRESS FOR LESS 30,000 BARNES & NOBLE 25,000 OCEANSIDE PRU 92,378 97.3 TRADER JOE'S 12,881 LAMPS PLUS 11,000 OCEANSIDE PRU 87,740 84.5 SMART & FINAL 25,000 USA DISCOUNTERS 23,800 ORANGEVALE BIG 161,339 92.4 SAVE MART 62,000 CVS 31,180 U.S. POSTAL SERVICE 15,771 PACIFICA KIF 168,871 94.0 SAFEWAY 45,892 ROSS DRESS FOR LESS 24,246 RITE AID 19,085 PACIFICA PRU 104,281 88.4 SAVE MART 29,200 RITE AID 23,064 PLEASANTON OJV 175,000 100.0 MACY'S 175,000 POWAY 121,594 79.9 STEIN MART 40,000 HOME GOODS 26,210 RANCHO CUCAMONGA PRU 56,019 89.0 CVS 21,415 REDWOOD CITY 49,429 100.0 ORCHARD SUPPLY HARDWARE 49,429 RIVERSIDE 86,108 100.0 BURLINGTON COAT FACTORY 67,104 ROSEVILLE BIG 188,493 99.1 SPORTS AUTHORITY 43,373 SPROUTS FARMERS MARKET 36,041 ROSS DRESS FOR LESS 27,471 ROSEVILLE BLS 81,171 100.0 SAFEWAY 55,146 SACRAMENTO (5) PRU 193,656 92.5 SEAFOOD CITY 53,842 SD MART 51,639 BIG 5 SPORTING GOODS 10,000 SAN DIEGO KIR 117,410 100.0 24 HOUR FITNESS 66,851 SPORTS AUTHORITY 38,359 SAN DIEGO CPP 412,674 100.0 COSTCO 153,095 PRICE SELF STORAGE 120,962 COSTCO 50,000 SAN DIEGO 35,000 100.0 CLAIM JUMPER 10,600 SAN DIEGO PRU 210,579 91.1 TJ MAXX 31,152 HOME GOODS 30,619 CVS 30,000 1 YEAR DEVELOPED OR LEASABLE AREA PERCENT LEASED MAJOR LEASES LOCATION PORTFOLIO ACQUIRED (SQ.FT.) TENANT NAME GLA TENANT NAME GLA TENANT NAME GLA SAN DIEGO 48,169 100.0 NAMASTE PLAZA SUPERMARKET 10,439 SAN DIEGO BLS 57,411 89.0 SAN DIEGO BLS 59,414 96.7 SAN DIEGO 108,741 100.0 ALBERTSONS 66,284 SAN DIEGO OJV 225,919 100.0 NORDSTROM 225,919 - SAN DIMAS PRU 154,000 99.2 STEIN MART 30,000 ROSS DRESS FOR LESS 27,200 PETCO 15,000 SAN JOSE PRU 179,470 91.4 WALMART 101,500 WALGREENS 14,000 SAN LEANDRO PRU 95,255 100.0 ROSS DRESS FOR LESS 26,706 MICHAELS 19,020 SAN LUIS OBISPO 174,428 87.7 VONS 52,071 MICHAELS 21,006 CVS 16,854 SAN RAMON KIR 41,913 92.5 PETCO 10,000 SANTA ANA 134,400 100.0 HOME DEPOT 134,400 SANTA CLARITA 97,637 88.7 ALBERTSONS 40,751 SANTA ROSA 41,565 87.0 ACE HARDWARE 12,100 SANTEE 311,498 97.5 24 HOUR FITNESS 36,000 BED BATH & BEYOND 30,000 TJ MAXX 28,000 SIGNAL HILL BIG 154,750 98.8 HOME DEPOT 103,423 PETSMART 26,550 TEMECULA KIR 342,127 96.9 KMART 86,479 FOOD 4 LESS 52,640 TRISTONE THEATRES 29,650 TEMECULA CPP 417,252 100.0 WALMART 221,639 KOHL'S 88,728 ROSS DRESS FOR LESS 30,138 TEMECULA BIG 137,421 96.9 ALBERTSONS 49,770 CVS 17,800 TORRANCE KIR 268,465 100.0 SEARS OUTLET 43,595 UFC GYMS 40,635 MARSHALLS 27,000 TORRANCE BIG 66,958 89.1 ACE HARDWARE 11,910 TRUCKEE 26,553 87.1 TRUCKEE BLS 41,149 80.7 TURLOCK PRU 111,558 98.9 RALEY'S 60,114 DECHINA 1 BUFFET 10,625 TUSTIN OJV 687,590 97.0 TARGET 134,639 AMC THEATERS 68,159 WHOLE FOODS MARKET 60,550 TUSTIN OJV 108,413 100.0 KMART 108,413 TUSTIN PRU 193,415 96.3 VONS 41,430 RITE AID 19,072 GOODWILL INDUSTRIES 11,000 TUSTIN PRU 137,963 91.6 RALPHS 36,400 CVS (6) 23,250 MICHAELS 22,364 UPLAND PRU 273,149 90.6 HOME DEPOT 98,064 STAPLES 24,133 CRUNCH 18,000 VALENCIA PRU 143,070 93.0 RALPHS 45,579 CVS 25,500 VISTA PRU 122,563 90.7 ALBERTSONS 46,819 CVS 22,154 WALNUT CREEK PRU 114,627 92.7 CENTURY THEATRES 57,017 COST PLUS 19,044 WESTMINSTER PRU 209,749 97.5 PAVILIONS 69,445 HOWARD'S APPLIANCES & FLAT SCR 17,962 WINDSOR BIG 107,769 77.9 RALEY'S 56,477 WINDSOR BIG 126,187 89.5 SAFEWAY 52,610 CVS 19,950 YORBA LINDA 160,773 100.0 DICK'S SPORTING GOODS 50,000 BED BATH & BEYOND 43,000 MICHAELS 23,923 COLORADO ARVADA 145,784 83.9 HOBBY LOBBY 56,674 AURORA 154,055 78.8 ROSS DRESS FOR LESS 30,187 TJ MAXX 28,140 SPACE AGE FEDERAL CU 11,047 AURORA 44,097 75.0 - AURORA 152,282 71.3 ALBERTSONS 41,896 DOLLAR TREE 14,301 KEY BANK (6) 11,250 COLORADO SPRINGS 107,310 83.4 DOLLAR TREE 12,000 DENVER 18,405 100.0 SAVE-A-LOT 18,405 ENGLEWOOD 80,330 97.0 HOBBY LOBBY 50,690 OLD COUNTRY BUFFET 10,000 FORT COLLINS 115,862 100.0 KOHL'S 105,862 GUITAR CENTER 10,000 GREELEY 138,818 100.0 BED BATH & BEYOND 27,974 MICHAELS 21,323 SPROUTS FARMERS MARKET 21,236 GREENWOOD VILLAGE OJV 201,322 100.0 HOME DEPOT 193,676 HIGHLANDS RANCH 30,397 82.7 HIGHLANDS RANCH 44,412 100.0 LAKEWOOD 82,581 95.6 SAFEWAY 49,788 LITTLETON 123,454 100.0 ACE HARDWARE 33,450 TJ MAXX 30,000 OFFICEMAX 23,500 LITTLETON 190,104 92.6 KING SOOPERS 64,532 OFFICE DEPOT 25,267 BIG LOTS 19,831 CONNECTICUT BRANFORD KIR 190,738 100.0 KOHL'S 86,830 BIG Y 46,669 ENFIELD KIR 148,517 95.1 KOHL'S 88,000 BEST BUY 30,048 FARMINGTON 184,959 97.8 SPORTS AUTHORITY 50,000 NORDSTROM RACK 35,834 LA FITNESS 33,320 HAMDEN OJV 345,023 100.0 WALMART 89,750 BON-TON 58,604 BOB'S STORES 49,133 NORTH HAVEN 331,919 86.8 HOME DEPOT 111,500 COSTCO 109,920 TJ MAXX 25,050 WATERBURY 141,443 100.0 RAYMOUR & FLANIGAN FURNITURE 69,490 STOP & SHOP 66,663 WILTON 90,860 91.1 STOP & SHOP 46,764 WILTON 44,575 92.2 BOW TIE CINEMAS 14,248 DELAWARE ELSMERE 105,446 100.0 BJ'S WHOLESALE CLUB 85,188 WILMINGTON KIF 165,805 100.0 SHOPRITE 58,236 SPORTS AUTHORITY 42,456 RAYMOUR & FLANIGAN FURNITURE 36,000 FLORIDA ALTAMONTE SPRINGS (5) 198,809 83.1 BAER'S FURNITURE 60,000 DSW SHOE WAREHOUSE 23,990 PETCO 15,250 BOCA RATON 73,549 86.5 WINN DIXIE (6) 38,614 BONITA SPRINGS BLS 79,676 92.1 PUBLIX 54,376 BOYNTON BEACH KIR 196,776 96.7 BEALLS 103,479 ALBERTSONS 51,195 BRADENTON 162,997 79.9 PUBLIX 42,112 TJ MAXX 25,020 JO-ANN FABRICS 15,000 BRANDON KIR 143,785 96.1 BED BATH & BEYOND 40,000 ROSS DRESS FOR LESS 25,106 YOUFIT HEALTH CLUBS 15,000 CAPE CORAL BLS 42,030 93.6 CAPE CORAL BLS 125,108 100.0 PUBLIX 44,684 ROSS DRESS FOR LESS 32,265 STAPLES 20,347 CLEARWATER 212,388 100.0 HOME DEPOT 100,200 JO-ANN FABRICS 49,865 STAPLES 17,055 CORAL SPRINGS 55,089 100.0 BIG LOTS 33,517 CORAL SPRINGS 86,342 100.0 TJ MAXX 29,500 PARTY CITY 12,000 CORAL WAY OJV 88,205 100.0 WINN DIXIE 55,944 STAPLES 24,202 DELRAY BEACH BLS 50,906 97.6 PUBLIX 44,840 FORT LAUDERDALE 229,034 93.5 REGAL CINEMAS 52,936 LA FITNESS 48,479 OFFICE DEPOT 24,887 HOLLYWOOD CPP 898,913 99.7 HOME DEPOT 142,280 B.J.'S WHOLESALE CLUB 120,251 KMART 114,764 HOMESTEAD OJV 205,614 100.0 PUBLIX 56,077 MARSHALLS 29,575 OFFICEMAX 23,500 HOMESTEAD 3,600 100.0 JACKSONVILLE (2) 116,000 76.3 HHGREGG 30,209 JACKSONVILLE BLS 72,840 82.7 PUBLIX 44,840 JACKSONVILLE 257,020 88.6 STEIN MART 36,000 SEARS OUTLET 28,020 TJ MAXX 25,200 JENSEN BEACH 173,292 72.9 HOBBY LOBBY 52,973 DOLLAR TREE 10,078 KEY LARGO KIR 207,365 93.9 KMART 108,842 PUBLIX 48,555 LAKELAND 241,256 97.3 HOBBY LOBBY 53,271 STEIN MART 39,500 ROSS DRESS FOR LESS 30,846 LAKELAND 54,434 19.2 CHUCK E CHEESE 10,440 LARGO 149,472 92.0 WALMART 101,900 ALDI 20,800 - LARGO (5) 180,636 97.8 PUBLIX 42,112 AMC THEATERS 30,267 OFFICE DEPOT 25,506 LAUDERHILL 181,576 91.9 TOYS R US/BABIES R US 44,450 STAPLES 23,500 PARTY CITY 12,700 LEESBURG 13,468 88.9 MARATHON 106,491 91.0 MARGATE 264,037 88.8 WINN DIXIE 56,000 SAM ASH MUSIC 25,460 OFFICE DEPOT 25,117 MELBOURNE 168,737 78.2 GSI COMMERCE CALL CENTER 69,900 WALGREENS 15,525 GOODWILL INDUSTRIES 12,430 MERRITT ISLAND BLS 60,103 100.0 PUBLIX 44,840 MIAMI 107,000 100.0 HOME DEPOT 105,154 MIAMI OJV 79,273 96.0 BABIES R US 40,214 2 YEAR DEVELOPED OR LEASABLE AREA PERCENT LEASED MAJOR LEASES LOCATION PORTFOLIO ACQUIRED (SQ.FT.) TENANT NAME GLA TENANT NAME GLA TENANT NAME GLA MIAMI 83,398 98.3 PUBLIX 31,200 WALGREENS 11,880 MIAMI 293,001 98.6 KMART 114,000 MARSHALLS 27,808 NAVARRO DISCOUNT PHARMACY 23,500 MIAMI BLS 63,563 93.4 PUBLIX 44,271 MIAMI BLS 60,280 93.7 PUBLIX 45,600 MIAMI 349,826 95.3 PUBLIX 56,000 BUY BUY BABY 29,953 OFFICE DEPOT 24,840 MIAMI 112,423 92.8 WINN DIXIE 34,890 LITTLE VILLAGE LEARNING CENTER 10,000 MIAMI 61,837 100.0 MIAMI 63,604 100.0 PETCO 22,418 PARTY CITY 10,000 MIDDLEBURG 59,218 69.1 DOLLAR TREE 10,000 MIRAMAR (2) OTH 156,000 46.8 24 HOUR FITNESS 36,025 MOUNT DORA (5) 19,580 84.7 NORTH LAUDERDALE PRU 250,209 91.2 HOME DEPOT 110,410 CHANCELLOR ACADEMY 46,531 PUBLIX 39,795 NORTH MIAMI BEACH 108,795 95.9 PUBLIX 51,420 WALGREENS 15,930 - OCALA 243,664 85.5 BEST BUY 30,038 SERVICE MERCHAND 29,618 JO-ANN FABRICS 25,304 ORANGE PARK OJV 50,299 100.0 BED BATH & BEYOND 25,978 MICHAELS 24,321 - ORLANDO 131,981 64.7 FLORIDA CAREER COLLEGE 44,000 C-TOWN 23,145 - ORLANDO KIR 179,065 96.5 KMART 101,665 PUBLIX 55,000 - ORLANDO 180,156 79.9 24 HOUR FITNESS 49,875 TJ MAXX 26,843 ORLANDO HEALTH 24,787 ORLANDO 132,856 100.0 ROSS DRESS FOR LESS 43,611 BIG LOTS 25,375 ALDI 24,700 ORLANDO 154,356 81.9 MARSHALLS 30,027 GOLFSMITH GOLF CENTER 20,179 PETCO 14,100 ORLANDO 86,321 96.2 THE FRESH MARKET 18,400 - OVIEDO BLS 78,093 94.9 PUBLIX 44,270 - PENSACOLA 101,377 95.9 PUBLIX 61,389 - PLANTATION OJV 60,414 100.0 WHOLE FOODS MARKET 28,320 WHOLE FOODS MARKET 13,120 - POMPANO BEACH 80,917 100.0 - SAINT PETERSBURG 118,574 100.0 KASH N' KARRY (6) 45,871 TJ MAXX 29,958 YOUFIT HEALTH CLUBS 15,595 SANFORD 2,895 100.0 SARASOTA 102,455 95.2 TJ MAXX 29,825 OFFICEMAX 23,800 DOLLAR TREE 19,700 SARASOTA 129,700 93.4 SWEETBAY 46,295 AARON'S 10,000 PET SUPERMARKET 10,000 ST. AUGUSTINE 51,048 100.0 TALLAHASSEE (5) 168,798 89.1 STEIN MART 31,920 HOME GOODS 24,471 FRESH MARKET 22,300 TALLAHASSEE 51,515 100.0 TAMPA KIR 340,541 96.8 BEST BUY 46,121 JO-ANN FABRICS 45,965 BED BATH & BEYOND 40,852 TAMPA 206,564 84.3 AMERICAN SIGNATURE 49,106 ROSS DRESS FOR LESS 26,250 DSW SHOE WAREHOUSE 26,191 TAMPA 197,181 98.6 LOWE'S HOME CENTER 167,000 TAMPA OIP 100,200 94.9 PUBLIX 55,000 WEST PALM BEACH (5) 23,350 100.0 FLORIDA SCHOOL FOR DANCE EDUCA 23,350 WEST PALM BEACH OJV 66,440 86.8 WEST PALM BEACH 3,787 100.0 WEST PALM BEACH 79,904 88.5 BABIES R US (6) 40,960 WEST PALM BEACH 357,537 99.4 KMART 123,011 WINN DIXIE 53,291 ROSS DRESS FOR LESS 28,102 WINTER HAVEN OJV 95,188 95.8 BIG LOTS 41,200 JO-ANN FABRICS 12,375 BUDDY'S HOME FURNISHINGS 10,225 YULEE 59,426 80.0 PETCO 15,335 DOLLAR TREE 10,220 GEORGIA ALPHARETTA 130,515 87.4 KROGER 62,000 - ATLANTA 259,495 85.7 KROGER 56,647 DAYS INN 39,392 PLANET FITNESS 19,838 ATLANTA OIP 175,835 74.6 MARSHALLS 36,598 OFF BROADWAY SHOE WAREHOUSE 23,500 OLD NAVY 13,939 AUGUSTA KIR 532,945 98.2 HOBBY LOBBY 65,864 SPORTS AUTHORITY 44,118 HHGREGG 44,000 AUGUSTA 112,537 100.0 TJ MAXX 35,200 ROSS DRESS FOR LESS 30,187 DULUTH BLS 78,025 97.6 WHOLE FOODS MARKET 70,125 FLOWERY BRANCH 92,985 94.4 PUBLIX 54,340 LAWRENCEVILLE 285,656 98.7 HOBBY LOBBY 67,400 AMC-COLONIAL 18 65,442 ROSS DRESS FOR LESS 36,995 LILBURN 73,910 100.0 KROGER 62,000 SAVANNAH 186,526 98.7 BED BATH & BEYOND 35,005 TJ MAXX 33,067 MARSHALLS 31,000 SAVANNAH 198,311 96.0 HHGREGG 32,026 ROSS DRESS FOR LESS 30,187 COST PLUS 21,000 SNELLVILLE KIR 311,093 97.9 KOHL'S 86,584 BELK 58,416 HHGREGG 34,000 VALDOSTA OJV 175,396 100.0 LOWE'S HOME CENTER 169,896 IDAHO NAMPA 132,259 96.2 STEVENS-HENAGER COLLEGE 15,000 ILLINOIS AURORA 89,138 100.0 CERMAK PRODUCE AURORA 89,138 BATAVIA KIR 274,282 94.8 KOHL'S 86,584 HOBBY LOBBY 51,214 BUY BUY BABY 34,624 BELLEVILLE 98,860 82.4 KMART 81,490 BLOOMINGTON 188,250 94.6 SCHNUCK MARKETS 68,800 TOYS R US/BABIES R US 46,070 BARNES & NOBLE 22,192 BLOOMINGTON OJV 73,705 100.0 JEWEL-OSCO 65,028 BRADLEY 80,535 100.0 CARSON PIRIE SCOTT 80,535 BUTTERFIELD SQUARE 100,000 100.0 HOME DEPOT EXPO (6) 100,000 CALUMET CITY 162,174 100.0 MARSHALLS 30,557 BIG LOTS 28,400 ROSS DRESS FOR LESS 26,040 CHAMPAIGN KIR 111,720 100.0 BEST BUY 45,350 DICK'S SPORTING GOODS 30,247 MICHAELS 24,123 CHAMPAIGN 111,985 100.0 HOBBY LOBBY 70,695 CARLE CLINIC 41,290 CHICAGO 102,011 100.0 BURLINGTON COAT FACTORY 75,623 RAINBOW SHOPS 13,770 BEAUTY ONE 12,618 CHICAGO 86,894 100.0 KMART 86,894 COUNTRYSIDE 3,500 100.0 CRYSTAL LAKE 80,624 100.0 HOBBY LOBBY 65,502 MONKEY JOE'S 15,122 DOWNERS GROVE 141,578 89.3 SHOP & SAVE MARKET 42,610 DOLLAR TREE 15,808 WALGREENS 12,000 DOWNERS GROVE 141,702 100.0 TJ MAXX 54,850 BEST BUY 54,400 OLD NAVY 15,726 ELGIN (5) 178,920 97.0 ELGIN MALL 81,550 ELGIN FARMERS PRODUCTS 31,358 AARON SALES & LEASE OWNERSHIP 10,000 FAIRVIEW HEIGHTS (5) 81,672 100.0 OFFICEMAX 27,932 PETCO 13,500 FOREST PARK 98,371 100.0 KMART 96,871 GENEVA 104,688 100.0 GANDER MOUNTAIN 104,688 KILDEER 165,822 100.0 BED BATH & BEYOND 35,000 MICHAELS 31,578 OLD NAVY 17,375 LAKE ZURICH 9,029 100.0 MOUNT PROSPECT 192,547 100.0 KOHL'S 101,097 HOBBY LOBBY 56,596 TRUE VALUE 27,619 MUNDELEIN 89,692 100.0 BURLINGTON COAT FACTORY 87,547 NAPERVILLE 102,327 97.9 BURLINGTON COAT FACTORY 100,200 NORRIDGE 116,914 100.0 KMART 116,914 OAK LAWN 183,893 100.0 KMART 140,580 CHUCK E CHEESE 15,934 OAKBROOK TERRACE 176,263 100.0 HOME DEPOT 121,903 BIG LOTS 30,000 LOYOLA UNIV. MEDICAL CENTER (6) 13,000 ORLAND PARK 15,535 100.0 PEORIA 162,442 83.7 KMART 122,605 ROCKFORD 89,047 100.0 BEST BUY 45,760 ROSS DRESS FOR LESS 34,000 ROLLING MEADOWS (5) ROUND LAKE BEACH 27,947 100.0 GOODWILL INDUSTRIES 21,000 SKOKIE 58,455 100.0 MARSHALLS 30,406 OLD NAVY 28,049 STREAMWOOD 81,000 100.0 VALUE CITY 81,000 VERNON HILLS 192,624 100.0 DICK'S SPORTING GOODS 54,997 PETSMART 27,518 CHUCK E. CHEESE'S 14,040 WAUKEGAN 5,883 100.0 WOODRIDGE 145,095 97.5 HOLLYWOOD BLVD CINEMA 48,118 SHOE CARNIVAL 15,000 3 YEAR DEVELOPED OR LEASABLE AREA PERCENT LEASED MAJOR LEASES LOCATION PORTFOLIO ACQUIRED (SQ.FT.) TENANT NAME GLA TENANT NAME GLA TENANT NAME GLA INDIANA GREENWOOD 198,556 100.0 BABIES R US 49,426 TOYS R US 47,000 TJ MAXX 20,830 INDIANAPOLIS OJV 165,255 79.4 KROGER 63,468 CVS 12,800 DOLLAR GENERAL 10,686 SOUTH BEND OJV 271,335 94.0 BED BATH & BEYOND 28,000 TJ MAXX 28,000 DSW SHOE WAREHOUSE 26,069 SOUTH BEND 81,668 100.0 MENARD 81,668 IOWA CLIVE 90,000 100.0 KMART 90,000 COUNCIL BLUFFS 239,324 100.0 HOBBY LOBBY 55,000 TJ MAXX 25,160 BED BATH & BEYOND 20,400 DES MOINES 148,954 83.4 BEST BUY 35,280 OFFICEMAX 24,428 PETSMART 22,646 DUBUQUE 82,979 100.0 SHOPKO 82,979 SOUTHEAST DES MOINES 111,847 100.0 HOME DEPOT 111,847 WATERLOO 104,074 100.0 HOBBY LOBBY 65,045 TJ MAXX 29,029 SHOE CARNIVAL 10,000 KANSAS OVERLAND PARK 120,164 97.7 HOME DEPOT 113,969 WICHITA KIR 133,771 100.0 BEST BUY 45,300 TJ MAXX 30,000 NORTHERN TOOL & EQUIPMENT 18,040 WICHITA KIR 96,011 100.0 DICK'S SPORTING GOODS 48,933 GORDMANS 47,078 KENTUCKY BELLEVUE 53,695 100.0 KROGER 45,695 FLORENCE KIF 99,578 97.8 DICK'S SPORTING GOODS 60,250 CHRISTMAS TREE SHOPS 32,138 LEXINGTON 223,135 96.9 BEST BUY 45,750 BED BATH & BEYOND 43,072 TOYS R US/BABIES R US 41,900 LOUISIANA BATON ROUGE 349,857 94.1 BURLINGTON COAT FACTORY 80,450 STEIN MART 40,000 K&G MEN'S COMPANY 32,723 BATON ROUGE 62,682 100.0 HARVEY 174,445 96.8 BEST BUY 45,733 MICHAELS 24,626 BARNES & NOBLE 23,000 LAFAYETTE 244,768 100.0 STEIN MART 37,736 HOME FURNITURE COMPANY 36,000 TJ MAXX 32,556 LAFAYETTE 29,405 92.1 LAKE CHARLES 134,844 98.2 MARSHALLS 30,000 ROSS DRESS FOR LESS 29,975 BED BATH & BEYOND 20,000 SHREVEPORT 93,669 96.4 OFFICEMAX 23,500 BARNES & NOBLE 23,100 OLD NAVY 15,000 SHREVEPORT 78,761 97.5 MICHAELS 23,875 DOLLAR TREE 12,000 WALKER 58,416 100.0 MAINE BANGOR 86,422 100.0 BURLINGTON COAT FACTORY 86,422 SOUTH PORTLAND 98,940 89.9 DSW SHOE WAREHOUSE 25,000 DOLLAR TREE 15,450 GUITAR CENTER 12,236 MARYLAND BALTIMORE SEB 152,834 100.0 KMART 95,932 SALVO AUTO PARTS 12,000 BALTIMORE SEB 114,045 97.7 SAFEWAY 54,200 RITE AID 11,868 DOLLAR TREE 10,000 BALTIMORE BLS 58,879 100.0 CORT FURNITURE RENTAL 14,856 BALTIMORE SEB 77,287 100.0 WEIS MARKETS 58,187 BALTIMORE KIF 78,477 100.0 GIANT FOOD 55,108 BALTIMORE OIP 90,903 100.0 GIANT FOOD 56,892 BALTIMORE 94,030 98.3 GIANT FOOD 43,136 BEL AIR OIP 129,927 94.1 SAFEWAY 55,032 CVS 10,125 DOLLAR TREE 10,000 CLARKSVILLE SEB 105,907 100.0 GIANT FOOD 62,943 CLINTON 2,544 CLINTON 26,412 COLUMBIA 50,000 100.0 MICHAELS 26,706 HOME GOODS 23,294 COLUMBIA BLS 73,230 100.0 OLD NAVY 16,000 COLUMBIA BLS 100,803 100.0 GIANT FOOD 57,994 COLUMBIA SEB 98,399 100.0 HARRIS TEETER 56,905 COLUMBIA BLS 91,165 92.4 SAFEWAY 55,164 COLUMBIA (5) 56,624 90.7 DAVID'S NATURAL MARKET 11,627 COLUMBIA OIP 6,780 100.0 COLUMBIA 99,350 100.0 NORDSTROM RACK 40,750 TJ MAXX 30,600 BOOKS-A-MILLION 28,000 COLUMBIA 100,841 100.0 TOYS R US/BABIES R US 63,062 REI 24,075 COLUMBIA EXPONENTS 10,004 DISTRICT HEIGHTS SEB 90,929 99.9 GIANT FOOD 64,333 EASTON KIF 113,330 96.3 GIANT FOOD 64,885 DOLLAR TREE 10,000 ELLICOTT CITY BLS 86,456 100.0 GIANT FOOD 55,000 ELLICOTT CITY KIF 139,898 96.7 SAFEWAY 50,093 PETCO 12,400 ELLICOTT CITY PRU 433,467 100.0 TARGET 146,773 KOHL'S 106,889 SAFEWAY 55,164 FREDERICK 86,968 100.0 GIANT FOOD 56,166 GAITHERSBURG 88,277 86.4 GREAT BEGINNINGS 60,102 MATTRESS & FURNITURE MART 10,026 GAITHERSBURG BIG 71,329 95.4 RUGGED WEARHOUSE 12,000 HANCOCK FABRICS 11,950 OLD COUNTRY BUFFET 10,000 HUNT VALLEY 94,653 91.5 GIANT FOOD 55,330 LAUREL 75,924 100.0 DOLLAR TREE 13,253 SEAFOOD PALACE BUFFET 12,709 OLD COUNTRY BUFFET 10,155 LAUREL 81,550 100.0 NORTH EAST SEB 87,006 90.3 FOOD LION 38,372 OWINGS MILLS 14,564 100.0 RITE AID 14,564 PASADENA OJV 38,727 71.4 PERRY HALL 173,475 86.8 BRUNSWICK BOWLING 40,544 RITE AID 21,250 ACE HARDWARE 18,704 PERRY HALL KIF 65,059 100.0 GIANT FOOD 56,848 PIKESVILLE 105,530 92.3 GIANT FOOD 63,529 TIMONIUM SEB 59,799 91.7 AMERICAN RADIOLOGY 13,573 TIMONIUM 187,561 89.1 GIANT FOOD 61,941 STAPLES 15,000 TOWSON KIF 88,405 100.0 SAFEWAY 59,180 AAA MID-ATLANTIC 11,500 CVS 10,125 TOWSON 679,843 100.0 WALMART 154,828 TARGET 132,608 WEIS MARKETS 55,452 WALDORF 26,128 100.0 FAIR LANES WALDORF 26,128 WALDORF 4,500 100.0 MASSACHUSETTS GREAT BARRINGTON 131,102 100.0 KMART 52,486 PRICE CHOPPER 44,667 HYANNIS KIF 231,546 98.1 SHAW'S SUPERMARKET 54,712 TOYS R US/BABIES R US 46,932 HOME GOODS 24,904 MARLBOROUGH OJV 104,125 100.0 BEST BUY 45,000 DSW SHOE WAREHOUSE 22,362 PITTSFIELD KIF 72,014 92.3 STOP & SHOP 61,935 QUINCY OIP 80,510 100.0 HANNAFORD 55,087 RITE AID 14,247 SHREWSBURY 109,250 93.6 BOB'S STORES 40,982 BED BATH & BEYOND 32,767 STAPLES 18,689 STURBRIDGE BLS 230,590 100.0 STOP & SHOP 57,769 MARSHALLS 30,000 CINEMAGIC THEATERS 29,000 MICHIGAN CANTON 36,601 100.0 ABC WAREHOUSE 23,000 PETCO 13,601 CLARKSTON 151,358 69.1 OFFICE DEPOT 19,605 CVS 10,624 CLAWSON 135,424 87.1 STAPLES 24,000 ALDI 16,498 RITE AID 14,564 CLINTON TOWNSHIP 19,042 100.0 GOLFSMITH 19,042 FARMINGTON 96,915 57.2 FITNESS 19 10,250 KALAMAZOO OJV 280,204 100.0 HOBBY LOBBY 56,455 VALUE CITY 46,549 MARSHALLS 34,151 LIVONIA 33,121 94.0 CVS 13,810 MUSKEGON 79,215 95.5 PLUMB'S FOOD 34,332 OKEMOS 19,451 100.0 DOLLAR TREE 12,200 TAYLOR 141,549 100.0 KOHL'S 93,310 BABIES R US 37,459 PARTY AMERICA 10,780 WALKER 387,210 100.0 RUBY-15-WALKER, LLC 156,366 KOHL'S 104,508 STAR THEATRE 74,211 4 YEAR DEVELOPED OR LEASABLE AREA PERCENT LEASED MAJOR LEASES LOCATION PORTFOLIO ACQUIRED (SQ.FT.) TENANT NAME GLA TENANT NAME GLA TENANT NAME GLA MINNESOTA EDEN PRAIRIE 18,411 100.0 DOLLAR TREE 12,000 - - MAPLE GROVE KIR 466,647 98.5 BYERLY'S 55,043 BEST BUY 45,953 JO-ANN FABRICS 45,940 MAPLE GROVE 474,657 98.8 LOWE'S HOME CENTER 137,933 DICK'S SPORTING GOODS 51,182 MARSHALLS 33,335 MINNETONKA KIR 120,231 100.0 TOYS R US/BABIES R US 61,369 GOLFSMITH GOLF CENTER 25,775 ROSEVILLE 108,213 100.0 GOLFSMITH 18,480 MISSISSIPPI HATTIESBURG 295,848 92.7 ASHLEY FURNITURE HOMESTORE 45,000 ROSS DRESS FOR LESS 30,187 BED BATH & BEYOND 23,065 MISSOURI CRYSTAL CITY 100,724 100.0 KMART 100,724 ELLISVILLE 118,080 89.0 SHOP N SAVE 80,000 FLORISSANT 172,165 100.0 KMART 135,504 K&G MEN'S COMPANY 27,000 INDEPENDENCE 184,706 100.0 KMART 131,677 THE TILE SHOP 26,682 JOPLIN 155,416 100.0 ASHLEY FURNITURE HOMESTORE 36,412 ROSS DRESS FOR LESS 29,108 OFFICEMAX 23,500 JOPLIN KIR 80,524 100.0 JOPLIN SCHOOLS 80,524 - KANSAS CITY 150,381 97.9 HOME DEPOT 113,969 THE LEATHER COLLECTION 26,692 KIRKWOOD 251,775 100.0 HOBBY LOBBY 64,876 BURLINGTON COAT FACTORY 58,400 SPORTS AUTHORITY 35,764 LEMAY 79,747 100.0 SHOP N SAVE 56,198 DOLLAR GENERAL 10,500 MANCHESTER KIR 89,305 100.0 KOHL'S 89,305 SAINT CHARLES 8,000 100.0 SAINT CHARLES 84,460 100.0 KOHL'S 84,460 SAINT LOUIS 113,781 100.0 KOHL'S 92,870 CLUB FITNESS 20,911 SAINT LOUIS 129,093 96.0 SHOP N SAVE 68,307 SAINT LOUIS 176,273 95.6 BURLINGTON COAT FACTORY 80,000 BIG LOTS 35,040 SOCIETY OF ST. VINCENT DE PAUL 27,000 SAINT LOUIS 169,982 100.0 HOME DEPOT 122,540 NAPA AUTO PARTS 18,442 SAINT LOUIS 128,765 100.0 KMART 128,765 SAINT PETERS 176,804 100.0 HOBBY LOBBY 57,028 SPORTS AUTHORITY 40,418 OFFICE DEPOT 24,500 SPRINGFIELD 282,792 99.3 BEST BUY 48,150 JCPENNEY 46,144 TJ MAXX 31,275 SPRINGFIELD 84,916 100.0 BED BATH & BEYOND 30,050 MARSHALLS 29,400 ROSS DRESS FOR LESS 25,466 SPRINGFIELD 209,650 100.0 KMART 122,306 OFFICE DEPOT 28,000 PACE-BATTLEFIELD, LLC 26,000 NEBRASKA OMAHA 178,686 81.2 MARSHALLS 33,000 BIG LOTS 28,760 OFFICEMAX 20,022 NEVADA HENDERSON 176,081 75.2 COLLEEN'S CLASSIC CONSIGNMENT 40,745 BIG LOTS 30,000 SAVERS 25,000 HENDERSON PRU 130,773 74.6 ALBERTSONS 49,100 LAS VEGAS PRU 77,650 93.9 ALBERTSONS 58,050 LAS VEGAS BIG 361,486 89.8 WALMART 114,513 COLLEEN'S CLASSICS CONSIGNMENT 40,728 MARSHALLS 30,000 LAS VEGAS BIG 111,245 89.8 OPPORTUNITY VILLAGE 36,800 DOLLAR TREE 21,578 CYCLE GEAR 10,352 LAS VEGAS BIG 158,394 80.4 SAVERS 39,641 OFFICEMAX 21,050 DOLLAR DISCOUNT CENTER 17,325 RENO 31,616 75.2 - RENO 36,619 100.0 PIER 1 IMPORTS 10,542 RENO PRU 113,376 75.0 SCOLARI'S WAREHOUSE MARKET 50,451 RENO BLS 146,601 79.3 BED BATH & BEYOND 35,185 WILD OATS MARKETS (6) 28,788 COST PLUS 18,665 RENO BLS 104,319 90.5 RALEY'S 65,519 RENO BLS 119,871 93.8 RALEY'S 61,570 SHELL OIL 10,000 SPARKS 119,601 93.9 SAFEWAY 56,061 CVS 18,990 SPARKS BLS 113,743 95.0 RALEY'S 63,476 - NEW HAMPSHIRE MILFORD 148,002 92.5 SHAW'S SUPERMARKET 71,000 RITE AID 17,050 NASHUA KIF 174,302 100.0 MICHAELS 24,300 MODELL'S 21,319 TRADER JOE'S 13,800 SALEM 344,976 100.0 KOHL'S 91,282 SHAW'S SUPERMARKET 51,507 BOB'S STORES 43,905 NEW JERSEY BAYONNE 23,901 100.0 DOLLAR TREE 23,901 BRICKTOWN 5,589 100.0 BRIDGEWATER KIR 241,997 100.0 BED BATH & BEYOND 40,415 MARSHALLS 39,562 BABIES R US 37,355 CHERRY HILL 124,750 77.4 STOP & SHOP (6) 62,532 RETROFITNESS 10,366 CHERRY HILL 129,809 100.0 KOHL'S 96,629 PLANET FITNESS 22,320 CHERRY HILL SEB 209,185 97.6 KOHL'S 86,770 SPORTS AUTHORITY 40,000 BABIES R US 37,491 CHERRY HILL 256,099 94.5 SHOPRITE 71,676 ROSS DRESS FOR LESS 30,076 STAPLES 23,766 CINNAMINSON 123,388 100.0 SPEED RACEWAY 85,440 HIBACHI GRILL & SUPREME BUFFET 19,412 ACME MARKETS (6) 17,000 CLARK 85,000 100.0 SHOPRITE 85,000 CLARK 52,812 100.0 A&P 52,812 CLARK 41,537 100.0 BALLY TOTAL FITNESS 28,000 RITE AID OF NEW JERSEY, INC 13,537 DELRAN KIR 77,583 100.0 PETSMART 20,443 OFFICE DEPOT (6) 20,006 DELRAN KIR 37,308 75.3 DOLLAR TREE 15,000 EAST WINDSOR 249,029 100.0 TARGET 126,200 GENUARDI'S (6) 52,869 TJ MAXX 30,000 EDGEWATER PRU 423,315 100.0 TARGET 113,156 PATHMARK 63,966 TJ MAXX 35,000 HOLMDEL 299,723 93.9 A&P 56,021 MARSHALLS 48,833 LA FITNESS 37,344 HOLMDEL 234,557 100.0 BEST MARKET 37,500 BEST BUY 30,109 MICHAELS 25,482 HOWELL 30,000 100.0 BEST BUY 30,000 MOORESTOWN 201,351 97.7 LOWE'S HOME CENTER 135,198 NORTH BRUNSWICK 442,554 100.0 WALMART 134,202 BURLINGTON COAT FACTORY 80,542 MARSHALLS 52,440 PISCATAWAY 97,348 93.3 SHOPRITE 54,100 RIDGEWOOD 24,280 100.0 WHOLE FOODS MARKET 24,280 SEA GIRT 20,485 100.0 STAPLES 16,285 UNION 98,193 100.0 WHOLE FOODS MARKET 60,000 BEST BUY 30,225 WAYNE 331,528 88.5 COSTCO 147,350 LACKLAND STORAGE 67,766 SPORTS AUTHORITY 49,132 WESTMONT 173,259 83.9 SUPER FRESH (6) 48,142 SUPER FITNESS 15,000 TUESDAY MORNING 13,271 NEW MEXICO ALBUQUERQUE 183,738 92.7 MOVIES WEST 27,883 ROSS DRESS FOR LESS 26,250 HANCOCK FABRICS 12,000 ALBUQUERQUE (5) 59,881 85.0 NEW YORK AMHERST OJV 101,066 100.0 TOPS SUPERMARKET 101,066 BAYSHORE 176,831 95.4 BEST BUY 45,499 TOYS R US/BABIES R US 43,123 HARBOR FREIGHT TOOLS 20,965 BELLMORE 24,802 100.0 RITE AID 12,052 BRIDGEHAMPTON 287,507 97.5 KMART 89,935 KING KULLEN 61,892 TJ MAXX 33,800 BRONX (5) OJV 188,377 87.1 NATIONAL AMUSEMENTS 58,860 FOOD BAZAAR 51,680 UNITED STATES OF AMERICA 10,330 BROOKLYN KIR 80,708 100.0 HOME DEPOT 58,200 WALGREENS 11,050 - BROOKLYN 10,000 100.0 RITE AID 10,000 BROOKLYN 29,671 100.0 DUANE READE 10,300 BROOKLYN 40,373 100.0 DUANE READE 15,638 CAREMORE 13,424 PC RICHARD & SON 11,311 BROOKLYN HEIGHTS 7,200 100.0 BUFFALO OJV 141,466 97.9 TOPS SUPERMARKET 84,000 PETSMART 20,165 CITI TRENDS 11,186 CENTEREACH OJV 379,927 98.7 WALMART 151,067 BIG LOTS 33,600 MODELL'S 20,315 CENTEREACH 105,851 100.0 PATHMARK 63,459 ACE HARDWARE 25,000 5 YEAR DEVELOPED OR LEASABLE AREA PERCENT LEASED MAJOR LEASES LOCATION PORTFOLIO ACQUIRED (SQ.FT.) TENANT NAME GLA TENANT NAME GLA TENANT NAME GLA COMMACK 261,664 100.0 TOYS R US/BABIES R US 63,296 KING KULLEN 60,216 SPORTS AUTHORITY 42,970 COMMACK 24,617 100.0 DEAL$ 14,137 COPIAGUE KIR 163,999 100.0 HOME DEPOT 112,000 ELMONT 27,078 100.0 DUANE READE 14,028 ELMONT OJV 12,900 100.0 CVS 12,900 ELMSFORD 143,288 100.0 ELMSFORD 119 84,450 SPORTS AUTHORITY 58,838 FARMINGDALE BLS 437,105 96.6 HOME DEPOT 116,790 DAVE & BUSTER'S 60,000 SUNRISE CREDIT SERVICES 34,821 FLUSHING 22,416 100.0 FRUIT VALLEY PRODUCE 15,200 FRANKLIN SQUARE 17,789 100.0 PETCO 11,857 FREEPORT KIR 13,905 100.0 WALGREENS 13,905 FREEPORT KIR 173,031 100.0 STOP & SHOP 46,753 TOYS R US 37,328 MARSHALLS 27,540 GLEN COVE KIR 49,059 95.2 STAPLES 24,880 ANNIE SEZ 13,360 HAMPTON BAYS 70,990 100.0 MACY'S 50,000 PETCO 11,890 HARRIMAN BLS 227,939 81.3 KOHL'S 86,584 MICHAELS 24,008 MODELL'S 19,450 HICKSVILLE 35,581 97.3 DUANE READE (6) 18,300 DOLLAR TREE 10,481 HUNTINGTON STATION 52,950 100.0 BEST MARKET 30,700 RITE AID 11,010 JERICHO 63,998 100.0 WHOLE FOODS MARKET 36,504 JERICHO 57,013 100.0 W.R. GRACE 33,600 JERICHO 2,085 100.0 JERICHO 105,851 100.0 MILLERIDGE INN 105,851 KEW GARDENS HILLS 10,790 100.0 LATHAM KIR 617,810 97.3 SAM'S CLUB 134,900 WALMART 116,097 HOME DEPOT 115,436 LEVITTOWN OJV 47,199 100.0 SPORTS AUTHORITY 30,164 DSW SHOE WAREHOUSE 17,035 LITTLE NECK 48,275 100.0 LONG ISLAND CITY 6,065 100.0 MANHASSET 180,678 100.0 MARSHALLS 40,114 KING KULLEN 37,570 NORDSTROM RACK 34,257 MASPETH 22,500 100.0 DUANE READE 22,500 MERRICK KIR 108,296 100.0 WALDBAUMS 44,478 HOME GOODS 24,836 ANNIE SEZ 15,038 MIDDLETOWN KIR 80,000 100.0 BEST BUY 45,000 CHRISTMAS TREE SHOPS 35,000 MINEOLA 26,747 100.0 NORTH SHORE FARMS 10,000 MUNSEY PARK KIR 72,748 100.0 BED BATH & BEYOND 41,393 WHOLE FOODS MARKET 20,000 NESCONSET 55,968 100.0 PETSMART 28,916 BOB'S DISCOUNT FURNITURE 27,052 NORTH MASSAPEQUA 29,610 83.8 DUANE READE (6) 17,943 PLAINVIEW 88,222 100.0 FAIRWAY STORES 55,162 POUGHKEEPSIE 167,686 96.1 STOP & SHOP 69,449 BIG LOTS 32,640 DOLLAR TREE 11,100 SELDEN (5) BIG 227,457 87.5 HOME DEPOT 102,220 KING KULLEN 52,250 STATEN ISLAND (5) KIR 148,946 97.6 TJ MAXX 34,798 MICHAELS 17,573 CVS 13,013 STATEN ISLAND 260,510 100.0 TARGET 139,839 PATHMARK 48,377 STATEN ISLAND 100,977 95.5 LA FITNESS 33,180 STATEN ISLAND 100,641 100.0 KOHL'S (6) 100,641 STATEN ISLAND 356,267 96.4 KMART 103,823 PATHMARK 59,809 TOYS R US/BABIES R US 42,025 STATEN ISLAND 47,270 100.0 STAPLES 47,270 SYOSSET 32,124 100.0 NEW YORK SPORTS CLUB 16,664 VALLEY STREAM 27,924 100.0 KEY FOOD 27,924 WHITE PLAINS 22,220 100.0 DUANE READE 14,450 WOODSIDE 7,500 100.0 YONKERS 43,560 100.0 SHOPRITE 43,560 YONKERS 10,329 100.0 ADVANCE AUTO PARTS 10,329 NORTH CAROLINA ASHEVILLE 153,820 100.0 TJ MAXX 45,189 ROSS DRESS FOR LESS 28,223 HHGREGG 26,488 CARY KIR 315,797 96.3 BJ'S WHOLESALE CLUB 108,532 KOHL'S 86,584 PETSMART 26,040 CARY 98,015 100.0 DICK'S SPORTING GOODS 55,000 BED BATH & BEYOND 43,015 CHARLOTTE 110,300 100.0 BURLINGTON COAT FACTORY 48,000 TJ MAXX 31,954 CVS 10,722 CHARLOTTE 233,812 85.0 ROSS DRESS FOR LESS 32,003 K&G MEN'S COMPANY 31,577 FITNESS CONNECTION 24,928 CHARLOTTE 73,174 100.0 HARRIS TEETER 50,627 CHARLOTTE 136,685 86.2 HOME DEPOT 85,600 CORT FURNITURE RENTAL 27,700 CORNELIUS 77,600 100.0 HARRIS TEETER 57,260 DAVIDSON 79,084 95.5 HARRIS TEETER 48,000 DURHAM KIR 408,292 99.0 WALMART 149,929 BEST BUY 45,000 BUY BUY BABY 31,999 DURHAM 116,186 93.0 TJ MAXX 31,303 JO-ANN FABRICS 16,051 HIBACHI GRILL & SUPREME BUFFET 11,200 GREENSBORO 215,193 100.0 KOHL'S 87,110 HARRIS TEETER 47,452 RITE AID 11,606 KNIGHTDALE SEB 184,244 98.4 ROSS DRESS FOR LESS 30,144 BED BATH & BEYOND 22,941 MICHAELS 21,545 KNIGHTDALE SEB 136,955 96.7 DICK'S SPORTING GOODS 45,000 BEST BUY 30,000 TJ MAXX 26,297 MOORESVILLE 165,798 98.3 BEST BUY 30,000 BED BATH & BEYOND 28,000 STAPLES 20,388 MORRISVILLE 169,901 98.1 CARMIKE CINEMAS 60,124 FOOD LION 36,427 STEIN MART 36,000 PINEVILLE OIP 270,747 98.3 KMART 105,015 STEIN MART 36,000 TJ MAXX 30,000 RALEIGH 362,945 91.6 GOLFSMITH GOLF & TENNIS 59,719 BED BATH & BEYOND 35,335 ROSS DRESS FOR LESS 30,187 RALEIGH 9,800 53.3 - RALEIGH 97,103 79.2 FOOD LION 38,273 ACE HARDWARE 16,593 RALEIGH 136,203 93.8 OFFICE DEPOT 22,391 02 FITNESS 20,006 TOWN AND COUNTRY HARDWARE 12,000 WINSTON-SALEM 132,190 98.5 HARRIS TEETER 60,279 DOLLAR TREE 14,849 OHIO BEAVERCREEK 142,547 98.4 KROGER 122,697 COLUMBUS KIR 269,201 97.4 LOWE'S HOME CENTER 131,644 KROGER 78,314 COLUMBUS 129,008 100.0 KOHL'S 99,408 GRANT/RIVERSIDE METHODIST HOSP 24,400 COLUMBUS KIR 112,862 97.7 PIER 1 IMPORTS 12,015 PATEL BROTHERS INDIAN GROCERS 11,060 DAYTON 58,945 88.1 KROGER 50,545 HUBER HEIGHTS KIR 318,327 99.2 ELDER BEERMAN 101,840 KOHL'S 80,731 MARSHALLS 29,500 KENT 106,500 100.0 TOPS SUPERMARKET (6) 103,500 - NORTH OLMSTED 99,862 100.0 TOPS SUPERMARKET 99,862 - SHARONVILLE OJV 121,105 99.1 GABRIEL BROTHERS 55,103 KROGER 30,975 UNITED ART AND EDUCATION 19,467 SPRINGDALE KIR 252,110 80.1 WALMART (6) 125,469 HHGREGG 31,968 GUITAR CENTER 15,750 OKLAHOMA OKLAHOMA CITY 103,027 100.0 ACADEMY SPORTS & OUTDOORS 97,527 OKLAHOMA CITY 233,797 99.6 HOME DEPOT 102,962 GORDMANS 50,000 BEST BUY 45,753 OREGON ALBANY OJV 22,700 100.0 GROCERY OUTLET 22,700 CANBY 115,701 93.1 SAFEWAY 46,293 RITE AID 27,465 CANBY ACE HARDWARE 14,785 CLACKAMAS PRU 236,672 98.6 SPORTS AUTHORITY 45,121 NORDSTROM RACK 27,766 OLD NAVY 20,400 GRESHAM PRU 264,765 73.4 MADRONA WATUMULL 55,120 ROSS DRESS FOR LESS 26,832 PETSMART 21,600 GRESHAM 208,276 89.1 MARSHALLS 27,500 OFFICE DEPOT 26,706 BIG LOTS 25,000 GRESHAM 107,583 100.0 WALMART 60,000 CASCADE ATHLETIC CLUB 21,633 HILLSBORO BIG 261,034 93.8 SAFEWAY 46,114 RITE AID 23,714 JO-ANN FABRICS 22,500 HILLSBORO PRU 210,941 96.9 SAFEWAY 53,000 RITE AID 27,465 DSW SHOE WAREHOUSE 19,949 MEDFORD 335,043 88.0 SEARS 77,347 TINSELTOWN 57,273 THE MEDFORD CLUB 34,749 MILWAUKIE PRU 185,760 95.7 ALBERTSONS 42,630 RITE AID 31,472 JO-ANN FABRICS 13,775 PORTLAND PRU 115,673 87.8 SAFEWAY 48,000 DOLLAR TREE 11,660 6 YEAR DEVELOPED OR LEASABLE AREA PERCENT LEASED MAJOR LEASES LOCATION PORTFOLIO ACQUIRED (SQ.FT.) TENANT NAME GLA TENANT NAME GLA TENANT NAME GLA PENNSYLVANIA ARDMORE 320,744 90.8 MACY'S 99,725 BANANA REPUBLIC 10,180 BEAVER FALLS 215,206 100.0 KMART 107,806 HOME DEPOT 107,400 BLUE BELL 120,211 100.0 KOHL'S 93,444 HOME GOODS 26,767 BROOKHAVEN 6,300 100.0 - CARLISLE BLS 90,289 95.0 GIANT FOOD 71,441 CHAMBERSBURG 131,623 94.0 GIANT FOOD 67,521 WINE & SPIRITS SHOPPE 11,309 CHAMBERSBURG 273,104 100.0 KOHL'S 88,782 GIANT FOOD 68,000 MICHAELS 21,479 DEVON 68,935 100.0 WHOLE FOODS MARKET 33,504 WINE & SPIRITS SHOPPE 10,394 EAGLEVILLE 82,636 24.9 DOLLAR TREE 10,263 EAST NORRITON 131,794 98.6 SHOPRITE 66,506 RETRO FITNESS 18,025 JO-ANN FABRICS 12,250 EAST STROUDSBURG 168,218 80.8 KMART 102,763 EXTON 60,685 100.0 ACME MARKETS 60,685 EXTON 85,184 100.0 KOHL'S 85,184 EXTON 3,600 100.0 GREENSBURG OJV 50,000 100.0 TJ MAXX 26,775 MICHAELS 23,225 HAMBURG 15,400 100.0 LEHIGH VALLEY HEALTH 15,400 HARRISBURG 175,917 81.8 GANDER MOUNTAIN 83,777 AMERICAN SIGNATURE 48,884 OLD COUNTRY BUFFET 11,200 HAVERTOWN 80,938 100.0 KOHL'S 80,938 HORSHAM BLS 71,737 100.0 GIANT FOOD 48,820 MONROEVILLE BLS 143,200 94.5 PETSMART 29,650 BED BATH & BEYOND 25,312 MICHAELS 23,629 MONTGOMERY KIR 257,565 98.8 GIANT FOOD 67,179 BED BATH & BEYOND 32,037 HHGREGG 28,892 NEW KENSINGTON 108,950 98.9 GIANT EAGLE 101,750 PHILADELPHIA 36,511 100.0 MERCY HOSPITAL 33,000 PHILADELPHIA (5) OJV 151,456 100.0 TOYS R US 33,000 HIBACHI GRILL & SUPREME BUFFET 12,700 PHILADELPHIA OJV 335,252 92.8 TARGET 137,000 PATHMARK 66,703 PEP BOYS 20,800 PHILADELPHIA 82,345 100.0 KOHL'S 82,345 PHILADELPHIA 19,137 100.0 CVS 12,900 PHILADELPHIA OJV 292,878 98.3 SEARS 237,151 PHILADELPHIA 3,700 100.0 PITTSBURGH 149,181 82.0 WHOLE FOODS MARKET 33,233 RITE AID 15,000 PITTSBURGH OIP 166,495 98.6 HHGREGG 31,296 TJ MAXX 30,000 STAPLES 23,884 QUAKERTOWN CPP 266,565 98.1 BJ'S WHOLESALE CLUB 85,188 BEST BUY 30,720 PETSMART 20,245 RICHBORO 107,432 100.0 SUPER FRESH 55,537 SCOTT TOWNSHIP 69,288 100.0 WALMART 69,288 SHREWSBURY OIP 94,706 100.0 GIANT FOOD 54,785 SPRINGFIELD 165,266 97.2 GIANT FOOD 66,825 STAPLES 26,535 EMPIRE BEAUTY SCHOOL 11,472 UPPER DARBY 28,102 100.0 PRISM CAREER INSTITUTE 23,294 WEST MIFFLIN 84,279 100.0 BIG LOTS 84,279 WHITEHALL OJV 151,418 86.8 GIANT FOOD 48,800 JO-ANN FABRICS 31,000 PARTY CITY 10,000 WHITEHALL 84,524 100.0 KOHL'S 84,524 YORK 35,500 100.0 GIANT FOOD 30,500 PUERTO RICO BAYAMON 186,434 98.4 AMIGO SUPERMARKET 35,588 OFFICEMAX 18,100 CHUCK E CHEESE 13,600 CAGUAS 599,681 99.4 SAM'S CLUB 138,622 COSTCO 134,881 JCPENNEY 98,348 CAROLINA 570,552 96.7 KMART 118,242 HOME DEPOT 109,800 ECONO RIAL 56,372 MANATI 69,640 81.1 MAYAGUEZ 354,830 100.0 HOME DEPOT 109,800 SAM'S CLUB 100,408 CARIBBEAN CINEMA 45,126 PONCE 191,680 98.2 2 60,000 SUPERMERCADOS MAXIMO 35,651 PETSMART 13,279 TRUJILLO ALTO 199,513 99.1 KMART 80,100 PUEBLO SUPERMARKET 26,869 ANNA'S LINENS 11,895 RHODE ISLAND CRANSTON 129,907 92.5 BOB'S STORES 41,114 MARSHALLS 28,000 TONI & GUY HAIRDRESSING ACAD 12,020 SOUTH CAROLINA CHARLESTON 189,554 97.5 HARRIS TEETER 52,334 STEIN MART 37,000 PETCO 15,314 CHARLESTON (5) 159,290 81.0 TJ MAXX 31,220 OFFICE DEPOT 29,096 BARNES & NOBLE 25,389 GREENVILLE 148,532 53.5 GREENVILLE 297,928 94.4 INGLES MARKETS 65,000 THE RUSH FITNESS COMPLEX 35,000 TJ MAXX 30,300 GREENVILLE 118,736 100.0 ACADEMY SPORTS & OUTDOORS 89,510 TRADER JOE'S 12,836 GREENVILLE 51,672 81.0 THE FRESH MARKET 20,550 TENNESSEE CHATTANOOGA 50,588 65.8 SAVE-A-LOT 25,168 MADISON 175,593 99.5 OLD TIME POTTERY 99,400 WALMART 39,687 MEMPHIS KIR 40,000 100.0 BED BATH & BEYOND 40,000 TEXAS ALLEN OJV 21,162 100.0 CREME DE LA CREME 21,162 AMARILLO KIR 343,875 99.3 HOME DEPOT 109,800 KOHL'S 94,680 PETSMART 25,416 AMARILLO KIR 142,647 97.9 ROSS DRESS FOR LESS 30,187 BED BATH & BEYOND 30,000 JO-ANN FABRICS 30,000 ARLINGTON 96,127 100.0 HOBBY LOBBY 96,127 AUSTIN OJV 54,651 100.0 CONN'S 26,650 AUSTIN OJV 88,829 100.0 BARNES & NOBLE 24,685 PETCO 12,350 AUSTIN OJV 40,000 100.0 DAVE & BUSTER'S 40,000 AUSTIN OJV 131,039 95.0 GATTILAND 31,094 24 HOUR FITNESS 29,678 DOLLAR TREE 14,326 AUSTIN OJV 207,614 95.0 ACADEMY SPORTS & OUTDOORS 61,452 PACIFIC RESOURCES ASSOCIATES 46,690 GOLD'S GYM 30,000 AUSTIN KIR 191,760 92.4 TOYS R US/BABIES R US 55,000 BED BATH & BEYOND 44,846 WORLD MARKET 19,089 AUSTIN 157,852 73.8 HEB GROCERY 64,310 AUSTIN OJV 108,028 100.0 FRY'S ELECTRONICS 108,028 AUSTIN PRU 213,768 99.3 BED BATH & BEYOND 42,098 BUY BUY BABY 28,730 ROSS DRESS FOR LESS 26,250 BAYTOWN 105,133 100.0 HOBBY LOBBY 63,328 ROSS DRESS FOR LESS 30,108 BEAUMONT 9,600 84.0 BROWNSVILLE 225,959 100.0 BURLINGTON COAT FACTORY 80,274 TJ MAXX 28,460 MICHAELS 21,447 BURLESON 280,430 99.7 KOHL'S 86,584 ROSS DRESS FOR LESS 30,187 TJ MAXX 28,000 COLLEYVILLE OJV 20,188 100.0 CREME DE LA CREME 20,188 CONROE OIP 289,322 99.4 ASHLEY FURNITURE HOMESTORE 48,000 TJ MAXX 32,000 ROSS DRESS FOR LESS 30,183 COPPELL OJV 20,425 100.0 CREME DE LA CREME 20,425 CORPUS CHRISTI 99,154 100.0 BEST BUY 47,616 ROSS DRESS FOR LESS 34,000 SHOE CARNIVAL 17,538 CORPUS CHRISTI 60,175 95.7 BED BATH & BEYOND 26,300 MICHAELS 24,800 DALLAS KIR 83,867 100.0 ROSS DRESS FOR LESS 28,160 OFFICEMAX 23,500 BIG LOTS 18,007 DALLAS PRU 171,143 94.3 CVS 16,799 VITAMIN COTTAGE NATURAL FOOD 11,110 ULTA 3 10,800 7 YEAR DEVELOPED OR LEASABLE AREA PERCENT LEASED MAJOR LEASES LOCATION PORTFOLIO ACQUIRED (SQ.FT.) TENANT NAME GLA TENANT NAME GLA TENANT NAME GLA FORT WORTH OJV 291,121 96.1 MARSHALLS 38,032 ROSS DRESS FOR LESS 30,079 OFFICE DEPOT 20,000 FRISCO 230,197 92.8 HOBBY LOBBY / MARDELS 81,392 HEMISPHERES 50,000 SPROUTS FARMERS MARKET 26,043 GEORGETOWN OJV 115,416 80.5 DOLLAR TREE 13,250 CVS 10,080 GRAND PRAIRIE 234,588 92.3 24 HOUR FITNESS 30,000 ROSS DRESS FOR LESS 29,931 MARSHALLS 28,000 HOUSTON 41,576 100.0 MICHAELS 21,531 HOUSTON OIP 237,634 100.0 TJ MAXX 32,000 ROSS DRESS FOR LESS 30,187 BED BATH & BEYOND 30,049 HOUSTON BLS 144,055 100.0 BEST BUY 35,317 HOME GOODS 31,620 BARNES & NOBLE 25,001 HOUSTON BLS 350,836 94.7 MARSHALLS 30,382 BED BATH & BEYOND 26,535 OFFICEMAX 23,500 HOUSTON 149,065 94.9 OLD NAVY 19,222 PETCO 13,500 HOUSTON 96,500 100.0 BURLINGTON COAT FACTORY 96,500 HUMBLE 316,624 99.2 KOHL'S 88,827 TJ MAXX 50,035 ROSS DRESS FOR LESS 30,237 LAKE JACKSON 34,969 66.7 LEWISVILLE 74,837 64.8 LEWISVILLE 123,560 81.5 BABIES R US (6) 42,420 BED BATH & BEYOND 34,030 LEWISVILLE 93,668 97.4 DSW SHOE WAREHOUSE 20,000 CHARMING CHARLIE 12,600 LUBBOCK 108,326 95.4 PETSMART 25,448 OFFICEMAX 23,500 CITY OF LUBBOCK 18,000 MESQUITE 79,550 96.2 KROGER 51,000 MESQUITE 209,766 95.5 BURLINGTON COAT FACTORY 75,953 ASHLEY FURNITURE HOMESTORE 52,984 HOME ZONE FURNITURE 27,760 NEW BRAUNFELS 86,479 100.0 KOHL'S 86,479 PASADENA KIR 169,190 100.0 PETSMART 26,027 OFFICEMAX 23,500 MICHAELS 22,491 PASADENA KIR 240,881 100.0 BEST BUY 36,896 ROSS DRESS FOR LESS 30,187 MARSHALLS 30,000 PLANO 149,343 100.0 HOME DEPOT 149,343 PLANO 100,598 100.0 HOME DEPOT EXPO (6) 97,798 RICHARDSON KIR 115,579 50.5 OFFICEMAX 30,676 FOX & HOUND 20,000 SOUTHLAKE 37,447 82.5 SUGAR LAND 96,623 95.7 KROGER 64,842 TEMPLE BLS 262,799 91.6 HOBBY LOBBY 56,125 ROSS DRESS FOR LESS 30,187 MARSHALLS 28,000 WEBSTER 365,623 97.6 HOBBY LOBBY 100,086 BEL FURNITURE 58,842 BED BATH & BEYOND 53,829 UTAH OGDEN 142,628 100.0 COSTCO 142,628 VIRGINIA ALEXANDRIA 28,800 100.0 THE ROOF CENTER 28,800 BURKE KIF 124,148 100.0 SAFEWAY 53,495 CVS 12,380 COLONIAL HEIGHTS 71,509 100.0 ASHLEY HOME STORES 39,903 BOOKS-A-MILLION 21,006 DUMFRIES OIP 1,702 100.0 FAIRFAX KIR 343,099 100.0 COSTCO 139,658 HOME DEPOT 126,290 OFFICE DEPOT 19,703 FAIRFAX PRU 101,332 100.0 WALGREENS 40,000 TJ MAXX 27,888 FAIRFAX 52,946 87.1 FREDERICKSBURG OIP 4,842 100.0 FREDERICKSBURG OIP 32,000 100.0 BASSETT FURNITURE 32,000 FREDERICKSBURG OIP 2,454 100.0 FREDERICKSBURG OIP 3,650 100.0 FREDERICKSBURG OIP 4,261 100.0 FREDERICKSBURG OIP 3,000 100.0 FREDERICKSBURG OIP 10,578 100.0 CHUCK E CHEESE 10,578 FREDERICKSBURG OIP 10,002 100.0 CRACKER BARREL 10,002 FREDERICKSBURG OIP 8,000 100.0 FREDERICKSBURG OIP 5,126 100.0 FREDERICKSBURG OIP 6,818 100.0 FREDERICKSBURG OIP 4,800 100.0 FREDERICKSBURG OIP 2,909 100.0 FREDERICKSBURG OIP 6,000 100.0 FREDERICKSBURG OIP 11,097 100.0 NTB TIRES 11,097 FREDERICKSBURG OIP 7,200 100.0 FREDERICKSBURG OIP 8,027 100.0 FREDERICKSBURG OIP 6,100 100.0 FREDERICKSBURG OIP 5,540 100.0 FREDERICKSBURG OIP 7,241 100.0 FREDERICKSBURG OIP 3,076 100.0 FREDERICKSBURG OIP 5,892 100.0 FREDERICKSBURG OIP 5,020 100.0 FREDERICKSBURG OIP 7,256 100.0 FREDERICKSBURG OIP 4,828 100.0 FREDERICKSBURG OIP 3,000 100.0 FREDERICKSBURG OIP 33,179 100.0 HHGREGG 33,179 FREDERICKSBURG OIP 3,822 100.0 FREDERICKSBURG OIP 3,028 100.0 FREDERICKSBURG OIP 4,352 100.0 FREDERICKSBURG OIP 7,000 100.0 FREDERICKSBURG OIP 10,125 100.0 CVS 10,125 FREDERICKSBURG OIP 10,125 100.0 CVS 10,125 FREDERICKSBURG OIP 2,170 100.0 FREDERICKSBURG OIP 7,200 100.0 FREDERICKSBURG OIP 1,762 100.0 FREDERICKSBURG OIP 7,993 100.0 FREDERICKSBURG OIP 10,125 100.0 SHONEY'S 10,125 HARRISONBURG SEB 190,484 96.6 KOHL'S 88,248 MARTIN'S 73,396 LEESBURG PRU 318,794 97.7 SHOPPERS FOOD 63,168 STEIN MART 36,900 ROSS DRESS FOR LESS 25,994 MANASSAS BLS 107,233 94.7 BURLINGTON COAT FACTORY 69,960 AUTOZONE 10,852 PENTAGON CITY (5) CPP 331,229 100.0 COSTCO 169,452 MARSHALLS 42,142 BEST BUY 36,532 RICHMOND 84,683 100.0 ROOMS TO GO 84,683 RICHMOND 128,612 100.0 BURLINGTON COAT FACTORY 121,550 RICHMOND OIP 3,060 100.0 ROANOKE SEB 299,536 91.1 MICHAELS 40,002 MARSHALLS 35,134 ROSS DRESS FOR LESS 29,826 ROANOKE 81,789 100.0 DICK'S SPORTING GOODS 47,700 HHGREGG 34,089 STAFFORD OIP 4,211 100.0 STAFFORD OIP 4,400 100.0 STAFFORD OIP 7,310 100.0 STAFFORD OIP 101,042 100.0 GIANT FOOD 61,500 STAPLES 23,942 PETCO 12,000 STAFFORD BLS 331,280 100.0 SHOPPERS FOOD 67,995 TJ MAXX 30,545 ROSS DRESS FOR LESS 30,179 STERLING 361,050 100.0 TOYS R US 45,210 MICHAELS 35,333 HHGREGG 33,000 STERLING BLS 799,442 100.0 WALMART 209,613 LOWE'S HOME CENTER 135,197 SAM'S CLUB 135,193 WOODBRIDGE OJV 186,079 81.0 REGENCY FURNITURE 73,882 THE SALVATION ARMY 17,070 WEDGEWOOD ANTIQUES & AUCTION 16,700 WOODBRIDGE KIR 495,038 97.5 SHOPPERS FOOD 63,971 DICK'S SPORTING GOODS 57,437 LA FITNESS 47,328 8 YEAR DEVELOPED OR LEASABLE AREA PERCENT LEASED MAJOR LEASES LOCATION PORTFOLIO ACQUIRED (SQ.FT.) TENANT NAME GLA TENANT NAME GLA TENANT NAME GLA WASHINGTON AUBURN 173,746 88.2 ALBERTSONS (6) 51,696 OFFICE DEPOT 23,070 RITE AID 21,875 BELLEVUE 509,924 95.5 TARGET 101,495 WALMART 76,207 NORDSTROM RACK 41,258 BELLINGHAM KIR 188,885 98.6 MACY'S 40,000 BEST BUY 30,000 BED BATH & BEYOND 28,000 BELLINGHAM PRU 363,254 91.7 KMART 103,950 COSTCUTTER SUPERMARKET 67,070 GOODWILL INDUSTRIES 35,735 FEDERAL WAY KIR 200,126 86.6 QFC 55,069 JO-ANN FABRICS 43,506 BARNES & NOBLE 24,987 KENT PRU 86,909 85.8 ROSS DRESS FOR LESS 27,200 KENT BIG 67,468 89.3 RITE AID 23,380 LAKE STEVENS 195,474 93.7 SAFEWAY 61,000 SPORTS AUTHORITY 45,364 BARTELL DRUGS 17,622 MILL CREEK OIP 96,671 88.4 SAFEWAY 55,275 OLYMPIA BIG 167,117 69.1 ALBERTSONS 54,736 ROSS DRESS FOR LESS 21,287 OLYMPIA PRU 69,212 100.0 BARNES & NOBLE 20,779 PETCO 16,459 TRADER JOE'S 12,593 OLYMPIA 6,243 100.0 SEATTLE PRU 86,060 92.4 SAFEWAY 39,556 BARTELL DRUGS 13,327 SILVERDALE 170,406 100.0 SAFEWAY 55,003 JO-ANN FABRICS 29,903 RITE AID 23,470 SILVERDALE PRU 67,287 85.2 ROSS DRESS FOR LESS 29,020 SPOKANE BLS 129,785 93.8 BED BATH & BEYOND 36,692 ROSS DRESS FOR LESS 25,000 RITE AID 23,293 TACOMA PRU 134,839 100.0 TJ MAXX 25,160 DESTINY CITY CHURCH 23,228 OFFICE DEPOT 22,880 TUKWILA KIR 467,177 94.0 MACY'S 48,670 BEST BUY 45,884 SPORTS AUTHORITY 40,000 WEST VIRGINIA CHARLES TOWN 208,888 97.6 WALMART 144,298 STAPLES 15,642 CANADA ALBERTA BRENTWOOD UJV 269,989 100.0 SEARS WHOLE HOME 46,043 BED BATH & BEYOND 37,809 LONDON DRUGS 25,250 CALGARY UJV 305,865 100.0 WINNERS 34,740 SPORT CHEK 33,265 BUSINESS DEPOT (STAPLES) 25,914 CALGARY UJV 163,076 100.0 TARGET (ZELLERS) 122,616 CALGARY UJV 122,842 97.4 WINNERS 34,227 HOMESENSE 28,600 DOLLAR TREE 10,913 CALGARY UJV 127,779 97.8 BEST BUY 36,726 HOMESENSE 26,792 PETSMART 16,602 EDMONTON UJV 430,376 100.0 THE BRICK 45,803 HOME OUTFITTERS 40,539 LONDON DRUGS 32,787 EDMONTON UJV 235,565 96.3 T&T SUPERMARKET (LOBLAWS) 47,496 LONDON DRUGS 36,115 BED, BATH & BEYOND 24,989 EDMONTON UJV 144,027 93.9 SOBEYS 34,606 GRANDE PRAIRIE UJV 63,413 100.0 MICHAELS 24,180 WINNERS 23,505 JYSK LINEN 15,728 HINTON UJV 138,787 98.9 WALMART 60,346 SAFEWAY 29,586 BRITISH COLUMBIA UJV 69,144 89.3 SAVE-ON-FOODS 31,420 DOLLAR TREE 13,164 ABBOTSFORD UJV 219,892 100.0 TARGET 115,407 WINNERS HOMESENSE 51,982 PETSMART 22,583 ABBOTSFORD UJV 188,951 97.8 SAFEWAY 55,724 GOODLIFE FITNESS 26,034 STAPLES 24,688 CHILLIWACK UJV 87,730 89.8 PRICESMART FOODS 59,648 GIBSONS UJV 116,613 93.4 LONDON DRUGS 26,422 SUPER VALU 23,420 CHEVRON 16,964 KAMLOOPS UJV 128,478 100.0 WINNERS HOMESENSE 45,500 JYSK 18,500 LANGLEY UJV 228,293 100.0 WINNERS 34,175 MICHAELS 23,754 FUTURE SHOP 23,559 LANGLEY UJV 151,802 100.0 SEARS 34,983 HOMESENSE 24,986 CHAPTERS 23,782 LANGLEY UJV 34,832 93.5 MISSION UJV 271,462 94.9 SAVE ON FOODS 60,679 FAMOUS PLAYERS 57,802 LONDON DRUGS 31,743 NORTH VANCOUVER UJV 36,218 100.0 PORT ALBERNI UJV 34,518 100.0 BUY-LOW FOODS 22,834 PRINCE GEORGE UJV 372,724 90.5 THE BAY 111,500 SAVE ON FOODS 44,602 LONDON DRUGS 32,428 PRINCE GEORGE UJV 81,834 97.1 SAVE ON FOODS 39,068 SHOPPERS DRUG MART 15,898 PRINCE GEORGE UJV 69,820 96.5 BRICK WAREHOUSE 29,808 SURREY UJV 337,810 100.0 HOME DEPOT 103,879 CINEPLEX ODEON 52,000 WINNERS 30,927 SURREY UJV 170,727 92.6 SAFEWAY 52,174 LONDON DRUGS 27,894 SURREY UJV 113,677 92.8 SAFEWAY 55,159 NEW HOLLYWOOD THEATRE 11,806 VICTORIA UJV 472,718 99.4 TARGET 120,684 SAFEWAY 55,720 FAMOUS PLAYERS 55,568 TRAIL UJV 171,497 49.1 NO FRILLS 41,409 WESTBANK UJV 111,763 96.9 SAVE-ON-FOODS 38,874 SHOPPERS DRUG MART 16,679 HOME HARDWARE 10,035 NOVA SCOTIA DARTMOUTH UJV 179,367 93.8 SOBEYS 75,694 SHOPPERS DRUG MART 17,400 DOLLARAMA 12,818 HALIFAX UJV 137,818 100.0 WALMART 132,192 NEWFOUNDLAND & LABRADOR ST. JOHN'S UJV 365,599 94.5 SPORT CHEK 40,152 BED BATH & BEYOND 30,605 LABELS 29,913 ONTARIO BELLEVILLE UJV 71,985 96.9 METRO 45,485 BROCKVILLE UJV 276,407 79.1 SEARS 88,898 GALAXY 20,000 SHOPPERS DRUG MART 18,040 BURLINGTON UJV 69,857 96.1 FRESH CO. 28,848 CHATHAM UJV 71,423 100.0 FOOD BASICS 36,484 DOLLAR TREE 10,500 FERGUS UJV 105,965 100.0 TARGET 95,978 HAWKESBURY UJV 54,950 100.0 PRICE CHOPPER (6) 29,950 HAWKESBURY HOSPITAL OFFICES 13,000 BINGO HALL 12,000 HAWKESBURY UJV 17,032 100.0 PHARMAPRIX (6) 17,032 LONDON UJV 90,048 97.3 TALIZE 34,073 SHOPPERS DRUG MART 18,163 HURON HOUSE RESTAURANT 10,029 MISSISSAUGA UJV 213,077 100.0 CANADIAN TIRE 60,872 METRO 53,768 SHOPPERS DRUG MART 13,989 MISSISSAUGA UJV 118,637 100.0 WINNERS 27,308 STAPLES 20,038 SHOPPERS DRUG MART 16,339 NEWMARKET UJV 267,865 96.2 WALMART 67,604 METRO 49,112 SHOPPERS DRUG MART 23,514 NEWMARKET UJV 160,265 100.0 BED BATH & BEYOND 28,015 MICHAELS 21,563 PETSMART 15,293 OTTAWA UJV 288,148 88.6 WALMART 116,649 METRO 42,108 CANADIAN NTL INSTITUTE OF HEALTH 14,824 OTTAWA UJV 127,270 100.0 METRO 40,265 BEST BUY 37,076 HOMESENSE 28,604 OTTAWA UJV 135,242 100.0 TARGET 105,078 METRO 24,670 OTTAWA UJV 88,749 100.0 WINNERS 29,609 STAPLES 14,644 DOLLARAMA 10,558 OTTAWA UJV 82,872 100.0 FOOD BASICS 35,134 MARK'S WORK WEARHOUSE 11,439 OTTAWA UJV 109,459 95.5 YOUR INDEPENDENT GROCER 49,018 PHARMA PLUS 10,648 SUDBURY UJV 250,208 100.0 SEARS 43,000 WINNERS 32,447 HOMESENSE 23,665 SUDBURY UJV 152,175 100.0 FAMOUS PLAYERS 58,099 STAPLES 27,391 CHAPTERS 24,532 TORONTO UJV 384,322 96.8 CANADIAN TIRE 114,577 NO FRILLS 51,965 I.C.U. THEATERS 16,774 TORONTO UJV 326,519 100.0 TARGET 134,845 METRO 53,008 LA FITNESS 27,240 TORONTO UJV 171,162 95.4 WINNERS 31,896 DOT FURNITURE 13,984 SEARS APPLIANCE & MATTRESS (6) 11,589 TORONTO UJV 133,035 100.0 CANADIAN TIRE 56,297 FUTURE SHOP 38,310 PETSMART 23,767 WHITBY UJV 391,292 98.9 SEARS WHOLE HOME 60,444 HOME OUTFITTERS 42,632 WINNERS 35,094 WHITBY UJV 158,690 99.2 FRESH CO. 33,441 VALUE VILLAGE 26,685 SHOPPERS DRUG MART 23,782 PRINCE EDWARD ISLAND CHARLOTTETOWN UJV 389,273 99.7 TARGET 107,806 WEST ROYALTY FITNESS 60,157 LOBLAWS 35,513 QUEBEC BOISBRIAND UJV 715,128 96.7 TARGET 114,753 THE BRICK 45,860 TOYS R US 41,352 CHATEAUGUAY UJV 208,717 86.8 SUPER C 48,198 LES AILES DE LA MODE 20,378 DOLLARAMA 10,679 GATINEAU UJV 286,507 100.0 WALMART 125,719 CANADIAN TIRE 88,640 SUPER C 52,300 GREENFIELD PARK UJV 368,919 100.0 CINEMA GUZZO 91,000 LE GRANDE MARCHE 65,220 MAXI 44,732 LAVAL UJV 116,147 100.0 TARGET 116,147 LONGUEUIL UJV 221,388 89.9 CINEMA GUZZO 47,732 IGA 31,848 VALUE VILLAGE 23,747 CHILE VINA DEL MAR 269,965 94.5 LIDER 85,574 SODIMAC 25,000 MEXICO BAJA CALIFORNIA MEXICALI UJV 385,671 98.6 WALMART 106,480 CINEPOLIS 46,818 VIPS 20,953 MEXICALI 121,254 100.0 CINEPOLIS 46,225 PETER PIPER PIZZA 12,917 OFFICE DEPOT 17,588 ROSARITO 489,736 92.1 HOME DEPOT 95,217 CINEPOLIS 40,149 WALMART 109,442 TIJUANA UJV 495,783 89.6 WALMART 124,388 CINEPOLIS 40,111 HOME DEPOT 95,368 9 YEAR DEVELOPED OR LEASABLE AREA PERCENT LEASED MAJOR LEASES LOCATION PORTFOLIO ACQUIRED (SQ.FT.) TENANT NAME GLA TENANT NAME GLA TENANT NAME GLA CHIAPAS TAPACHULA 343,917 94.3 WALMART 123,719 CINEPOLIS 41,484 CASINO MAGIC O CENTRAL 21,846 CHIHUAHUA JUAREZ UJV 236,681 93.2 SORIANA 150,587 ELEKTRA 10,764 COAHUILA CIUDAD ACUNA 31,699 100.0 COPPEL 14,279 SABINAS 10,147 100.0 WALDOS 10,147 DURANGO DURANGO 11,911 100.0 HIDALGO PACHUCA UJV 153,801 91.1 HOME DEPOT 118,403 OFFICE MAX 15,603 JALISCO GUADALAJARA UJV 129,705 92.6 WALMART 69,018 FAMSA 15,918 GUADALAJARA UJV 719,590 75.0 WALMART 129,210 CINEPOLIS 52,498 BEST BUY 61,862 LAGOS DE MORENO 15,645 100.0 PUERTO VALLARTA UJV 87,689 99.1 SORIANA 75,186 MEXICO OJO DE AUGUA UJV 238,941 96.8 CHEDRAUI GROCERY 123,497 CINEMEX 33,239 ZONA FITNESS 15,317 MEXICO CITY INTERLOMAS UJV 245,439 93.1 COMERCIAL MEXICANA 29,324 CINEMEX 51,408 ZARA 17,605 IXTAPALUCA 13,702 100.0 TLALNEPANTLA UJV 398,911 96.9 WALMART 121,683 CINEPOLIS 63,082 SUBURBIA 54,383 MORELOS CUAUTLA UJV 478,585 79.3 WALMART 124,855 CINEMEX 45,607 SAM´S 98,775 NAYARIT NUEVO VALLARTA (3) UJV 271,107 85.2 WALMART 124,363 CINEPOLIS 27,118 NUEVO LEON MONTERREY UJV 381,077 79.0 HEB 110,007 CINEMEX 44,168 PLAY CITY 26,331 OAXACA TUXTEPEC UJV 96,913 97.8 WALMART 63,187 TUXTEPEC UJV 213,400 76.8 CINEMEX 30,139 SAMS 69,739 QUINTANA ROO CANCUN UJV 254,697 84.6 CHEDRAUI GROCERY 127,642 CINEMEX 31,504 SONORA HERMOSILLO 422,597 84.8 SEARS 143,375 C&A 54,325 CINEPOLIS 52,099 LOS MOCHIS 140,961 81.9 WALMART 88,686 SAN JUAN SAN JUAN DEL RIO 160,187 95.3 WALMART 78,038 CINEPOLIS 18,148 BANCO AHORA FAMSA 13,455 TAMAULIPAS ALTAMIRA 24,479 100.0 FAMSA 10,276 MATAMOROS 153,774 98.4 CINEPOLIS 40,311 SORIANA 39,554 OFFICE DEPOT 18,141 MATAMOROS 17,872 100.0 WALDOS 11,782 MATAMOROS 10,900 100.0 WALDOS 10,900 MATAMOROS 10,835 69.5 NUEVO LAREDO 10,760 100.0 WALDOS 10,760 NUEVO LAREDO 8,565 100.0 NUEVO LAREDO 433,874 89.4 WALMART 110,265 HOME DEPOT 93,070 CINEPOLIS 49,149 REYNOSA 94,205 94.5 WALMART 70,611 REYNOSA 9,684 100.0 RIO BRAVO 9,673 100.0 RIO BRAVO 184,642 64.7 HEB 69,291 CINEMEX 21,570 TAMPICO 16,162 100.0 VERACRUZ MINATITLAN 19,847 100.0 WALDOS 10,717 PERU LIMA (2) CJV 36,979 LIMA 13,236 100.0 TOTAL (4) Percent leased information as of December 31, 2013. Denotes ground-up development project. This includes properties that are currently under construction and completed projects awaiting stabilization. The square footage shown represents the completed leaseable area and future development. Denotes operating property not yet in occupancy. Does not include 575 properties, primarily through the Company’s preferred equity investments, and other real estate investments totaling approximately 13.2 million square feet of GLA. Denotes projects which exclude GLA of units being held for redevelopment Tenant is Dark & Paying BIG Denotes property interest in BIG Shopping Centers. BLS Denotes property interest in Blackstone Portfolio. CPP Denotes property interest in Canada Pension Plan. KIF Denotes property interest in Kimco Income Fund. KIR Denotes property interest in Kimco Income REIT. OIP Denotes property interest in Other Institutional Programs. OJV Denotes property interest in Other US Joint Ventures. PRU Denotes property interest in Prudential Investment Program. SEB Denotes property interest in SEB Immobilien. UJV Denotes property interest in Unconsolidated Joint Venture. 10
